     Case 1:20-cv-01825-AWI-GSA Document 10 Filed 04/01/21 Page 1 of 2


 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA

 6

 7    GUILLERMO TRUJILLO CRUZ,                          Case No. 1:20-cv-001825-AWI-GSA (PC)
 8                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DENYING LEAVE
 9           v.                                         TO PROCEED IN FORMA PAUPERIS,
                                                        DISMISSING CASE WITHOUT PREJUDICE,
10    C. PFEIFFER, et al.,                              AND DIRECTING CLERK TO CLOSE CASE
11                       Defendants.                    (Doc. No. 4)
12

13          Plaintiff Guillermo Trujillo Cruz is a state prisoner proceeding pro se with this civil rights

14   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

15   pursuant to 28 U.S.C. § 636(b)(1)(B) and Eastern District of California Local Rule 302.

16          On January 19, 2021, findings and recommendations were entered, recommending that

17   Plaintiff be denied leave to proceed in forma pauperis and this case be dismissed without

18   prejudice to refiling with payment of the $402.00 filing fee. Doc. No. 4. On February 17, 2021,

19   Plaintiff filed objections to the findings and recommendations (Doc. No. 5), and on March 24,

20   2021, Plaintiff filed a response to the findings and recommendations (Doc. No. 9).

21          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

22   de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s

23   objections and response to the findings and recommendations, the Court concludes that the

24   findings and recommendations are supported by the record and proper analysis.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1.      The findings and recommendations (Doc. No. 4) entered on January 19, 2021, are

27                  ADOPTED in full;

28          2.      Plaintiff is DENIED leave to proceed in forma pauperis in this case under 28
                                                       1
     Case 1:20-cv-01825-AWI-GSA Document 10 Filed 04/01/21 Page 2 of 2


 1                U.S.C. § 1915(g);

 2         3.     This case is DISMISSED without prejudice to refiling the case with payment of

 3                the $402.00 filing fee; and

 4         4.     The Clerk is directed to CLOSE this case.

 5
     IT IS SO ORDERED.
 6

 7   Dated: April 1, 2021
                                                SENIOR DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
